 


109 HR 1604 IH: To amend title 10, United States Code, to provide for the inclusion of hazardous duty pay and diving pay in the computation of military retired pay for members of the Armed Forces with extensive hazardous duty experience, to require a Comptroller General study on the need for a tax credit for businesses that employ members of the National Guard and Reserve, and to require a report by the Secretary of Defense on the expansion of the Junior ROTC and similar military programs for young people.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1604 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Ms. Granger introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide for the inclusion of hazardous duty pay and diving pay in the computation of military retired pay for members of the Armed Forces with extensive hazardous duty experience, to require a Comptroller General study on the need for a tax credit for businesses that employ members of the National Guard and Reserve, and to require a report by the Secretary of Defense on the expansion of the Junior ROTC and similar military programs for young people. 
 
 
1.Inclusion of hazardous duty pay and diving pay in computation of military retired pay for members of the Armed Forces with extensive hazardous duty experience 
(a)In generalChapter 71 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1415.Members with extensive hazardous duty experience: increase in retired pay 
(a)Increase in retired pay for qualifying membersThe retired pay of a member who performs qualifying hazardous duty and who retires on or after the date of the enactment of this section shall be increased by the amount determined under subsection (b). 
(b)Computation of increaseThe amount of an increase in retired pay under this section shall be the sum of the following: 
(1)Hazardous duty special payIf the member received special pay under section 301 of title 37, the amount equal to the product of— 
(A)the monthly amount of special pay under that section as in effect for the final month for which the member received that special pay; and 
(B)the fraction in which the numerator is the number of months for which the member received such special pay and the denominator is the total number of months for which the member received basic pay. 
(2)Diving duty special payIf the member received special pay under section 304 of title 37, the amount equal to the product of— 
(A)the monthly amount of special pay under that section as in effect for the final months for which the member received that special pay; and 
(B)the fraction in which the numerator is the number of months for which the member received such special pay and the denominator is the total number of months for which the member received basic pay. 
(c)Qualifying membersA member shall be considered to have performed qualifying hazardous duty for purposes of this section if the member received special pay under section 301 of title 37 (relating to special pay for hazardous duty) or section 304 of title 37 (relating to special pay for diving duty), or both, for not less than 60 months (whether or not consecutive). 
(d)Treatment under other provisions relating to retired payAn amount by which retired pay is increased under this section shall not be considered to be retired pay for purposes of section 1408 of this title or for purposes of the Survivor Benefit Plan under subchapter II of chapter 73 of this title. 
(e)Retainer payIn this section, the term retired pay includes retainer pay payable under section 6330 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1415. Members with extensive hazardous duty experience: increase in retired pay. 
2.Comptroller General study of tax credits and small business loan changes to assist businesses that employ Guard and Reserve members 
(a)Study requiredThe Comptroller General shall conduct a study to determine— 
(1)whether members of the National Guard and Reserve comprise a disproportionately large portion of the employees of any size or type of business, including small business concerns; 
(2)the amount of Federal tax benefit that would be appropriate to compensate such a business for costs associated with employing members of National Guard and Reserve units and having such members called to active duty; and 
(3)whether changes can be made to the small business loan program, such as a targeted level of loans, reduced interest rates, and reduced paperwork burdens for loan applications, to assist small business concerns to deal with the costs associated with employing members of National Guard and Reserve units and having such members called to active duty. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study. The report shall include legislative proposals— 
(1)to provide the recommended tax benefit identified in the study; and 
(2)to modify the small business loan program to assist small business concerns that employ members of National Guard and Reserve units. 
3.Secretary of Defense Report on expansion of Junior ROTC and similar military programs for young people 
(a)FindingsCongress finds that— 
(1)the Junior Reserve Officers’ Training Corps, the Civil Air Patrol, the Naval Sea Cadet Corps, and the Young Marines of the Marine Corps League provide significant benefits for the Armed Forces, including significant public relations benefits; and 
(2)there is substantial interest in expanding the scope of those programs. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report providing the Secretary’s assessment of the feasibility and desirability of expanding the Junior Reserve Officers’ Training Corps program of each of the military departments, the Civil Air Patrol, the Naval Sea Cadet Corps, and the Young Marines of the Marine Corps League. The report shall include such recommendations as the Secretary considers appropriate for expansion of those programs through an increase in the number of units or participants in those programs, increased funding for those programs, or such other means as the Secretary determines. 
 
